PER CURIAM.
Jason Daniel Martinez appeals from his convictions for second degree murder and attempted second degree murder. We affirm Martinez’s convictions but remand solely for correction of the sentence imposed for count 1 (attempted second degree murder) to the statutory maximum of thirty years. See, e.g., Lee v. State, 808 So.2d 1274 (Fla. 3d DCA 2002). Because Martinez has a forty year concurrent sentence on count 2 (second degree murder) it is not necessary for him to be present at resentencing. We also instruct the trial court to correct count 1 on the Judgment to reflect that it is a first degree felony. See §§ 782.04(2), 777.04(4), 775.087, Fla. Stat. (1997).